165 S.E.2d 674 (1969)
4 N.C. App. 109
STATE of North Carolina
v.
John William REED.
No. 6918SC117.
Court of Appeals of North Carolina.
February 26, 1969.
*675 Atty. Gen. Robert Morgan and Asst. Atty. Gen. Millard R. Rich, Jr., for the State.
Arthur M. Utley, Jr., High Point, for the defendant appellant.
MALLARD, Chief Judge.
Counsel for defendant concedes in his brief that he has found no error in the proceedings in the trial court.
We have carefully examined the record and find no prejudicial error therein. The maximum punishment for the felony of breaking and entering is ten years imprisonment. G.S. § 14-54. The maximum punishment is also ten years imprisonment for the felony of larceny of property from a building referred to in G.S. 14-72 by breaking or entering therein with intent to steal. State v. Greer, 270 N.C. 143, 153 S.E.2d 849; State v. Morgan, 265 N.C. 597, 144 S.E.2d 633; State v. Cooper, 256 N.C. 372, 124 S.E.2d 91. The sentence imposed in this case does not exceed the statutory maximum.
The defendant freely, understandingly and voluntarily entered a plea of guilty as charged to the first two counts in the bill of indictment. The plea was made without undue influence, compulsion or duress, and without promise of leniency, after the defendant had been advised that upon such pleas of guilty he could be imprisoned for as much as twenty years. The law is succinctly stated in State v. Wilson, 270 N.C. 299, 154 S.E.2d 102, as follows:
"The sentences imposed by the court do not exceed the statutory maximum. G.S. 14-2, G.S. 14-54, G.S. 14-70 and G.S. 14-72; State v. Cooper, 256 N.C. 372, 124 S.E.2d 91. `When punishment does not exceed the limits fixed by the statute, it cannot be considered cruel and unusual punishment in a constitutional sense.' State v. Davis, 267 N.C. 126, 147 S.E.2d 570; State v. Bruce, 268 N.C. 174, 150 *676 S.E.2d 216; State v. Daniels, 197 N.C. 285, 148 S.E. 244."
In the trial we find
No error.
BRITT and PARKER, JJ., concur.